UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2447



JAMES STEADMAN,

                                              Plaintiff - Appellant,

          versus


CRYSTAL GATEWAY MARRIOTT,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-02-1230-A)


Submitted:   May 15, 2003                     Decided:   May 20, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Steadman, Appellant Pro Se. John Michael Bredehoft, VENABLE,
BAETJER & HOWARD, Vienna, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Steadman appeals the district court’s order granting

Crystal   Gateway   Marriott’s   motion   to   dismiss   and   dismissing

Steadman’s complaint.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Steadman v. Crystal Gateway Marriott, No.

CA-02-1230-A (E.D. Va. filed Nov. 15, 2002; entered Nov. 20, 2002).

We deny Steadman’s motion titled “motion for rehearing” requesting

permission to file additional briefs and for oral argument.            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                 AFFIRMED




                                   2